BRYAN SCHRODER
United States Attorney

RYAN D. TANSEY
Assistant U.S. Attorney
Federal Building & U.S. Courthouse
101 12th Avenue, Room 310
Fairbanks, Alaska 99501
Phone: (907) 456-0245
Fax: (907) 456-0577
Email: Ryan.Tansey@usdoj.gov

Attorneys for Plaintiff


                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA

  UNITED STATES OF AMERICA,             )   No. 4:21-cr-00006-RRB-SAO
                                        )
                          Plaintiff,    )   COUNT 1:
                                        )   POSSESSION OF A CONTROLLED
          vs.                           )   SUBSTANCE WITH INTENT TO
                                        )   DISTRIBUTE
  MICHAEL PATRICK MEATH,                )     Vio. of 21 U.S.C. § 841(a)(1),
                                        )   (b)(1)(A)
                          Defendant.    )
                                        )   COUNT 2:
                                        )   CARRYING OF A FIREARM
                                        )   DURING AND IN RELATION TO A
                                        )   DRUG TRAFFICKING CRIME
                                        )    Vio. 18 U.S.C. § 924(c)(1)(A)(i)
                                        )
                                        )   COUNT 3:
                                        )   FELON IN POSSESSION OF A
                                        )   FIREARM
                                        )     Vio. of 18 U.S.C. §§ 922(g)(1) and
                                        )   924(a)(2)
                                        )
                                        )
                                        )



      Case 3:21-cr-00006-TMB-MMS Document 2 Filed 01/20/21 Page 1 of 5
                                              )   CRIMINAL FORFEITURE
                                              )   ALLEGATION 1:
                                              )    Vio. of 21 U.S.C. § 853 and
                                              )   R. 32.2(a), Fed. R. Crim. P.
                                              )
                                              )   CRIMINAL FORFEITURE
                                              )   ALLEGATION 2:
                                              )    Vio. of 18 U.S.C. § 924(d) and 28
                                                  U.S.C. § 2461(c)
                                              )
                                              )

                                   INDICTMENT

       The Grand Jury charges that:

                                         COUNT 1

       On or about October 24, 2019, within the District of Alaska, the defendant.

MICHAEL PATRICK MEATH, did knowingly and intentionally possess with intent to

distribute a controlled substance, to wit: 500 grams or more of a mixture or substance

containing a detectible amount of methamphetamine.

       All of which is in violation of 21 U.S.C. § 841(a)(1), (b)(1)(A).

                                         COUNT 2

       On or about October 24, 2019, within the District of Alaska, the defendant,

MICHAEL PATRICK MEATH, during and in relation to the drug trafficking crime

charged in Count 1 of this Indictment, did knowingly use and carry a firearm, to wit: one

Colt Combat Commander .45 caliber pistol, and did knowingly and intentionally possess

this firearm in furtherance of the aforesaid drug trafficking crime.

       All of which is in violation of 18 U.S.C. § 924(c)(1)(A)(i).


                                         Page 2 of 5


      Case 3:21-cr-00006-TMB-MMS Document 2 Filed 01/20/21 Page 2 of 5
                                          COUNT 3

       On or about October 24, 2019, within the District of Alaska, the defendant,

MICHAEL PATRICK MEATH, knowing he had previously been convicted by any court

of the following crime punishable by imprisonment for a term exceeding one year, did

knowingly possess, in and affecting interstate and foreign commerce, a firearm, to wit: one

Colt Combat Commander .45 caliber pistol.

                                         Convictions

   Conviction Date                  Offense                       Court        Case No
                           Attempted Distribution of
  February 8, 2017                                         State of Alaska   4FA-16-2041
                            Controlled Substance 2

       All of which is in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).

                       CRIMINAL FORFEITURE ALLEGATION 1

       The allegations contained in Count 1 of this Indictment are hereby re-alleged and

incorporated by reference for the purpose of alleging forfeitures pursuant to 21 U.S.C. §

853.

       Pursuant to 21 U.S.C. § 853, upon conviction of an offense in violation of 21 U.S.C.

§ 841, the defendant, MICHAEL PATRICK MEATH, shall forfeit to the United States of

America any property constituting, or derived from, any proceeds obtained, directly or

indirectly, as the result of such offenses and any property used, or intended to be used, in

any manner or part, to commit, or to facilitate the commission of, the offense. The property

to be forfeited includes, but is not limited to, the following:

       1. One Colt Combat Commander .45 caliber pistol.
                                          Page 3 of 5


       Case 3:21-cr-00006-TMB-MMS Document 2 Filed 01/20/21 Page 3 of 5
       All pursuant to 21 U.S.C. § 853 and Rule 32.2(a), Federal Rules of Criminal

Procedure.

                      CRIMINAL FORFEITURE ALLEGATION 2

       The allegations contained in Counts 2 and 3 of this Indictment are hereby re-

alleged and incorporated by reference for the purpose of alleging forfeitures pursuant to

18 U.S.C. § 924(d), and 28 U.S.C. § 2461(c).

       Upon conviction of an offense in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2), or

924(c)(1)(A)(i), the defendant, MICHAEL PATRICK MEATH, shall forfeit to the

United States pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c), any firearm or

//

//

//

//

//

//

//

//

//

//

//

//

                                        Page 4 of 5


      Case 3:21-cr-00006-TMB-MMS Document 2 Filed 01/20/21 Page 4 of 5
ammunition involved in or used in knowing violation of the offense, including, but not

limited to the following:

       1. one Colt Combat Commander .45 caliber pistol.

       All pursuant to 18 U.S.C. § 924(d), 28 U.S.C. § 2461(c), and Rule 32.2(a) of the

Federal Rules of Criminal Procedure.

       A TRUE BILL.


                                         s/ Grand Jury Foreperson
                                         GRAND JURY FOREPERSON



s/ Kyle Reardon for
RYAN D. TANSEY
Assistant U.S. Attorney
United States of America



s/ Bryan Schroder
BRYAN SCHRODER
United States Attorney
United States of America


DATE: 1/19/2021




                                       Page 5 of 5


      Case 3:21-cr-00006-TMB-MMS Document 2 Filed 01/20/21 Page 5 of 5
